10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:19-cv-05482-BHS Document10 Filed 12/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
BARRY SCOTT BLAND, CASE NO. CV19-5482 BHS
Petitioner, (17-cr-05385-BHS-1)
v.
UNITED STATES OF AMERICA, ORDER GRANTING
PETITIONER’S UNOPPOSED
Respondent. MOTION TO VACATE
CONVICTION AND SENTENCE

 

 

 

 

This matter comes before the Court on Petitioner Barry Scott Bland’s (“Bland”)
motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. Dkt. 1.

On May 31, 2019, Bland filed a motion to vacate his 2018 conviction for Felon in
Possession of Ammunition in violation of 18 U.S.C. § 922(g)(1). Dkt. 1. Bland argued
that his § 922(g) conviction was unlawful because he did not have a qualifying predicate
felony offense under the reasoning of United States v. Valencia-Mendoza, 912 F.3d 1215
(9th Cir. 2019) (“Valencia-Mendoza’’) because his mandatory state guideline range for
any predicate offense was a sentence of less than one year. Jd.

While Bland’s motion was pending, the Ninth Circuit took up the issue in United
States v. McAdory, C.A. No. 18-30112 (“McAdory’”). This Court stayed Bland’s motion
pending the outcome of McAdory. Dkt. 4. The Circuit issued the McAdory opinion on
August 28, 2019. United States v. McAdory, 935 F.3d 838 (9th Cir. 2019). In relevant

part, the panel concluded that it was bound by Valencia-Mendoza’s holding that an

ORDER - |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:19-cv-05482-BHS Document10 Filed 12/02/19 Page 2 of 2

offense is not punishable by more than one year if the defendant is not actually exposed
to a sentence exceeding one year under Washington’s mandatory sentencing scheme. Jd.
Therefore, the panel vacated the defendant’s § 922(g) conviction for lack of a predicate

felony. Id.

On September 23, 2019, the Court held a status conference where the Government
argued that Bland’s motion should be further stayed while the Solicitor General decided
whether to pursue en banc review in McAdory. Dkt. 6. On November 19, 2019, the
Government filed a surreply stating that the Solicitor General had decided not to seek en
banc review. Dkt. 9. The Government also conceded in its surreply that “McAdory
controls the outcome of Bland’s timely § 2255 motion .. . .” Jd.

Because Bland lacks a qualifying predicate offense under Valencia-Mendoza and
McAdory, his conviction for violation of § 922(g)(1) is unlawful. Therefore, his motion
for relief pursuant to 28 U.S.C. § 2255 is GRANTED, his judgment of conviction in
United States v. Bland, No. 17-cr-5385 BHS is VACATED, and the one-count
indictment in that case is DISMISSED. The Probation Office shall release Bland from
any supervision obligations forthwith. Regarding the instant matter, the Clerk shall enter
a judgment in Bland’s favor and close this case.

IT IS SO ORDERED.

Dated this 2nd day of December, 2019.

te

BENJAMIN H. SETTLE
United States District Judge

 

ORDER - 2

 
